Exhibit 10.3

Execution Version

STOCK ESCROW AGREEMENT

This STOCK ESCROW AGREEMENT, dated as of July 13, 2020 (“Agreement”), by and
among PTK ACQUISITION CORP., a Delaware corporation (“Company”) and PTK HOLDINGS
LLC (the “Sponsor”) and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, a New York
corporation (“Escrow Agent”).

WHEREAS, the Company has entered into an Underwriting Agreement, dated as of
July 13, 2020 (“Underwriting Agreement”), with Chardan Capital Markets LLC
(“Chardan”) acting as representative of the several underwriters (collectively,
the “Underwriters”), pursuant to which, among other matters, the Underwriters
have agreed to purchase 10,000,000 units (“Units”) of the Company, plus an
additional 1,500,000 Units if the Underwriters exercise their over-allotment
option in full. Each Unit consists of one share of common stock of the Company,
par value $0.0001 per share (the “Common Stock”), one warrant, with each warrant
entitling the holder thereof to purchase one half (1/2) of a share of the Common
Stock at an exercise price of $11.50 per whole share, all as more fully
described in the Company’s final Prospectus, dated July 13, 2020 (“Prospectus”),
comprising part of the Company’s Registration Statement on Form S-1 (File
No. 333-239149) under the Securities Act of 1933, as amended (“Registration
Statement”), declared effective on July 13, 2020 (“Effective Date”).

WHEREAS, the Sponsor has agreed as a condition of the sale of the Units to
deposit all of the Insider Shares (as defined in the Prospectus), in escrow as
hereinafter provided.

WHEREAS, the Company may issue shares of Common Stock to its employees
(“Incentive Shares”) who shall contribute such Incentive Shares to a newly
formed Delaware limited liability company that is managed by the Manager of the
Sponsor and whose sole members are such Company employees (“Incentive LLC”) and
as a condition of such sale and contribution of shares of Common Stock to
deposit all of the Incentive Shares (collectively, together with the Insider
Shares, “Escrow Shares”), in escrow as hereinafter provided.

WHEREAS, the Company and the Sponsor desire that the Escrow Agent accept the
Escrow Shares, in escrow, to be held and disbursed as hereinafter provided.

IT IS AGREED:

1. Appointment of Escrow Agent. The Company and the Sponsor hereby appoint the
Escrow Agent to act in accordance with and subject to the terms of this
Agreement and the Escrow Agent hereby accepts such appointment and agrees to act
in accordance with and subject to such terms.

2. Deposit of Escrow Shares. On or prior to the date hereof, the Sponsor
delivered to the Escrow Agent certificates representing the Insider Shares,
together with applicable share powers, to be held and disbursed subject to the
terms and conditions of this Agreement. Following the date here, the Company
shall cause to be delivered to the Escrow Agent certificates representing any
Incentive Shares, together with applicable share powers, to be held and
disbursed subject to the terms and conditions of this Agreement. The Company and
the Sponsor acknowledge that the certificate(s) representing the Escrow Shares
are legended to reflect the deposit of such Escrow Shares under this Agreement.

3. Disbursement of the Escrow Shares.

3.1 The Escrow Agent shall hold the Escrow Shares during the period (the “Escrow
Period”) commencing on the date hereof and (i) for 50% of the Escrow Shares,
ending on the earlier of (x) six months after the date of the consummation of
the Company’s initial business combination (as described in the Registration
Statement, hereinafter a “Business Combination”) and (y) the date on which the
closing price of the Common Stock equals or exceeds $12.50 per share (as
adjusted for stock splits, stock dividends, reorganizations and
recapitalizations) for any 20 trading days within any 30-trading day period
commencing after the Company’s initial Business Combination and (ii) for the
remaining 50% of the Escrow Shares, ending six months after the date of the
consummation of an initial Business Combination. The Company shall promptly
provide notice of the consummation of a Business Combination to the Escrow
Agent. Upon completion of the Escrow Period, the Escrow Agent shall disburse
such amount of the Escrow Shares (and any applicable share power) to the Sponsor
and Incentive LLC, as applicable; provided, however, that if the Escrow Agent is
notified by the Company pursuant to Section 6.7 hereof that the Company is being



--------------------------------------------------------------------------------

 

liquidated at any time during the Escrow Period, then the Escrow Agent shall
promptly destroy the certificates representing the Escrow Shares; provided
further, however, that if, within six months after the Company consummates an
initial Business Combination, the Company (or the surviving entity) subsequently
consummates a liquidation, merger, stock exchange or other similar transaction
which results in all of the shareholders of such entity having the right to
exchange their shares of Common Stock for cash, securities or other property,
then the Escrow Agent will, upon receipt of a notice executed by the Chairman of
the Board, Chief Executive Officer or other authorized officer of the Company,
in form reasonably acceptable to the Escrow Agent, certifying that such
transaction is then being consummated or such conditions have been achieved, as
applicable, release the Escrow Shares to the Sponsor and Incentive LLC, as
applicable. The Escrow Agent shall have no further duties hereunder after the
disbursement or destruction of the Escrow Shares in accordance with this
Section 3.1.

3.2 Notwithstanding Section 3.1, if the Underwriters do not exercise their
over-allotment option to purchase an additional 1,500,000 Units of the Company
in full within 45 days of the date of the Prospectus (as described in the
Underwriting Agreement), the Sponsor agrees that the Escrow Agent shall return
to the Company for cancellation, at no cost, the number of Escrow Shares
determined by multiplying (a) the product of (i) 375,000 multiplied by (ii) a
fraction, (i) the numerator of which is 1,500,000 minus the number of shares of
Common Stock purchased by the Underwriters upon the exercise of their
over-allotment option, and (ii) the denominator of which is 1,500,000. The
Company shall promptly provide notice to the Escrow Agent of the expiration or
termination of the Underwriters’ over-allotment option and the number of Units,
if any, purchased by the Underwriters in connection with their exercise thereof.

4. Rights of Sponsor and Incentive LLC in Escrow Shares.

4.1 Voting Rights as a Shareholder. Subject to the terms of the Insider Letters
described in Section 4.4 hereof and except as herein provided, the Sponsor and
Incentive LLC, as applicable, shall retain all of its rights as a shareholder of
the Company during the Escrow Period, including, without limitation, the right
to vote such shares.

4.2 Dividends and Other Distributions in Respect of the Escrow Shares. During
the Escrow Period, all dividends payable in cash with respect to the Escrow
Shares shall be paid to the Sponsor and Incentive LLC, as applicable, but all
dividends payable in stock or other non-cash property (“Non-Cash Dividends”)
shall be delivered to the Escrow Agent to hold in accordance with the terms
hereof. As used herein, the term “Escrow Shares” shall be deemed to include the
Non-Cash Dividends distributed thereon, if any.

4.3 Restrictions on Transfer. During the Escrow Period, the only permitted
transfers of the Escrow Shares will be to (1) the Company or the Sponsor and
their respective affiliates, officers, directors, stockholders, employees and
members, (2) to the Company’s pre-IPO stockholders or their respective
affiliates, or to the Company’s offices, directors, advisors and employees
(3) as a distribution to the Sponsor’s partners, stockholders or members upon
its liquidation, (4) by bona fide gift to a member of the immediate family of
the Sponsor’s partners, stockholders or members or to a trust, the beneficiary
of which is a member of the immediate family of the Sponsor’s partners,
stockholders or members for estate planning purposes, (5) by virtue of the laws
of descent and distribution upon death of the any permitted transferee,
(6) pursuant to a qualified domestic relations order, (7) by certain pledges to
secure obligations incurred in connection with purchases of the Company’s
securities, (8) by private sales at prices no greater than the price at which
the Insider Shares were originally purchased or (9) for the cancellation of up
to 375,000 shares of Common Stock subject to forfeiture to the extent that the
Underwriters’ over-allotment is not exercised in full or in part or in
connection with the consummation of our initial Business Combination, in each
case (except for clause 9 or with our prior consent) on the condition that such
transfers may be implemented only upon the respective transferee’s written
agreement to be bound by the terms and conditions of this Agreement and of the
Insider Letter (as defined below) signed by the Sponsor or Incentive LLC, as
applicable, transferring the Escrow Shares.

4.4 Insider Letter. The Sponsor has executed a letter agreement with Chardan and
the Company, dated as of July 13, 2020, and the form of which is filed as an
exhibit to the Registration Statement (“Insider Letter”), respecting the rights
and obligations of the Sponsor in certain events, including but not limited to
the liquidation of the Company.



--------------------------------------------------------------------------------

 

5. Concerning the Escrow Agent.

5.1 Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

5.2 Indemnification. The Escrow Agent shall be indemnified and held harmless by
the Company from and against any expenses, including counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Shares or it may deposit the
Escrow Shares with the clerk of any appropriate court or it may retain the
Escrow Shares pending receipt of a final, non-appealable order of a court having
jurisdiction over all of the parties hereto directing to whom and under what
circumstances the Escrow Shares are to be disbursed and delivered. The
provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

5.3 Compensation. The Escrow Agent shall be entitled to reasonable compensation
from the Company for all services rendered by it hereunder. The Escrow Agent
shall also be entitled to reimbursement from the Company for all expenses paid
or incurred by it in the administration of its duties hereunder including, but
not limited to, all counsel, advisors’ and agents’ fees and disbursements and
all taxes or other governmental charges.

5.4 Further Assurances. From time to time on and after the date hereof, the
Company and the the Sponsor shall deliver or cause to be delivered to the Escrow
Agent such further documents and instruments and shall do or cause to be done
such further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

5.5 Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over to a successor escrow agent appointed by the Company, the
Escrow Shares held hereunder. If no new escrow agent is so appointed within the
60 day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Shares with any court it reasonably deems
appropriate.

5.6 Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the other parties hereto, jointly, provided, however, that such resignation
shall become effective only upon acceptance of appointment by a successor escrow
agent as provided in Section 5.5.

5.7 Liability. Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence or
its own willful misconduct.

5.8 Waiver. The Escrow Agent hereby waives any right of set-off or any other
right, title, interest or claim of any kind (“Claim”) in, or to any distribution
of, the Trust Account (as defined in that certain Investment Management Trust
Agreement, dated as of the date hereof, by and between the Company and the
Escrow Agent as trustee thereunder) and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever.



--------------------------------------------------------------------------------

 

6. Miscellaneous.

6.1 Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of New
York, without giving effect to conflicts of law principles that would result in
the application of the substantive laws of another jurisdiction.

6.2 Third Party Beneficiaries. The Sponsor hereby acknowledges that Chardan is a
third party beneficiary of this Agreement and this Agreement may not be modified
or changed without the prior written consent of Chardan.

6.3 Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

6.4 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

6.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

6.6 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and either be delivered personally or be mailed,
certified or registered mail, or by private national courier service, return
receipt requested, postage prepaid, and shall be deemed given when so delivered
personally or, if mailed, two days after the date of mailing, as follows:

 

 

If to the Company, Incentive LLC or

the Sponsor, to:

  

PTK Acquisition Corp.

    

4601 Wilshire Boulevard, Suite 240

    

Los Angeles, California 90010

    

Attn: Peter Kuo

 

 

and if to the Escrow Agent, to:

  

Continental Stock Transfer & Trust Company

    

1 State Street, 30th Floor

    

New York, New York 10004

    

Attn: Henry Farrell

A copy (which copy shall not constitute notice) sent hereunder shall be sent to:

 

    

Chardan Capital Markets LLC

    

17 State Street, 21st Floor

    

New York, NY 10004

    

Attn: Guy Barudin

    

Fax: (646) 465-9091

 

and:

  

Ropes and Gray LLP

    

1211 Avenue of the Americas

    

New York, NY 10036

    

Attn: Paul Tropp, Esq.

    

Ropes and Gray LLP

 

and:

  

Goodwin Procter LLP

    

Three Embarcadero Center

    

San Francisco, CA 94111             

Attn: Daniel J. Espinoza, Esq.

Facsimile: (415) 677-9041

 





--------------------------------------------------------------------------------

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

6.7 Liquidation of the Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period
specified in the Prospectus.

[Signature Page Follows]



--------------------------------------------------------------------------------

 

WITNESS the execution of this Agreement as of the date first above written.

 

COMPANY:

PTK ACQUISITION CORP.

By:

 

/s/ Peter Kuo

 

Name: Peter Kuo

 

Title: Chief Executive Officer

 

CONTINENTAL STOCK TRANSFER & TRUST

COMPANY

By:

 

/s/ Henry Farrell

 

Name: Henry Farrell

 

Title: Vice President